t c memo united_states tax_court victor fargo and virginia king petitioners v commissioner of internal revenue respondent girard development l p girard management_corporation tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date w alan lautanen for petitioners kathleen a tagni and jeffrey l heinkel for respondent memorandum findings_of_fact and opinion goeke judge in the consolidated case at docket no respondent determined a deficiency and a penalty under sec_6662 with respect to the joint income_tax of petitioners victor fargo and virginia king fargo and king as follows year deficiency penalty sec_6662 dollar_figure dollar_figure in the consolidated case at docket no regarding girard development l p gdlp an entity subject_to partnership procedures under sec_6226 respondent’s notice of final_partnership_administrative_adjustment fpaa determined that the partnership had realized an ordinary_income gain from the sale of property in of dollar_figure rather than the reported capital_gain of dollar_figure after concessions by respondent the issues remaining for decision are whether the sale of the property in question generated capital_gain or ordinary_income for fargo and king we hold that the sale generated ordinary_income all dollar amounts are rounded to the nearest dollar unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent has conceded that the dollar_figure developer fee paid_by gdlp is included in gdlp’s basis in the property at issue whether gdlp’s reported basis in the property at issue must be reduced we hold that the basis must be reduced in part whether payments totaling dollar_figure made by ms king’s wholly owned s_corporation girard management corp gmc are ordinary and necessary expenses we hold that they are not whether gmc’s payments are distributions to ms king we hold that they are not whether fargo and king are entitled to the full amount of a net_operating_loss carryforward we hold that they are not whether fargo and king are entitled to deduct additional home mortgage interest we hold that they are not whether fargo and king are entitled to a deduction for investment_interest we hold that they are not and whether fargo and king are liable for an accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact a background some of the facts have been stipulated and are so found when fargo and king filed their petition their residence was in california gdlp’s principal_place_of_business was also in california when its petition was filed fargo and king were engaged in the real_estate business during all relevant periods ms king is a licensed real_estate broker in california the couple conducted their business through a number of entities including gmc fargo industries corp fic a c_corporation wholly owned by mr fargo king real_estate inc kre a c_corporation wholly owned by ms king girard property corp gpc a c_corporation wholly owned by ms king and gdlp a tefra partnership of which mr fargo and ms king are directly or indirectly the majority_partners and gmc is the tax_matters_partner numerous commercial real_estate developments were conducted through their related entities b acquisition development and sale of the la jolla property the background of the real_estate_transaction in issue begins in date fic acquired a leasehold from la jolla medical building corp an unrelated entity to lease a 2-acre parcel of real_estate la jolla property including a building and site development plans the la jolla property’s address was girard avenue la jolla california the owner of the la jolla property was la jolla country club fic acquired the leasehold in the la jolla property with the plans to develop a 72-unit apartment complex and retail_space the leasehold was purchased for dollar_figure paid in installments ending in the lease agreement between fic and the la jolla country club initially ran through but was subsequently extended to run through for additional consideration of dollar_figure the lease was extended to allow fargo and king more time to develop the la jolla property when fic acquired the leasehold in the la jolla property it also acquired the improvements that had been developed by la jolla medical building corp including a tenant-occupied medical building and certain plans drawings reports surveys and permits the lease agreement between the la jolla country club and la jolla medical building corp was due to expire on date in order to extend the term of the lease past date la jolla medical building corp had to meet certain conditions precedent including redeveloping the la jolla property according to the terms of the lease agreement fic acquired la jolla medical building corp ’s lease with the same constraints in fic transferred the leasehold in the la jolla property to gdlp for a capital_contribution credit less than fic’s basis in the property at the time of its formation and the contribution of the leasehold gdlp entered into various agreements with related parties for the development and management of the la jolla property those agreements provided for the payment of various fees for such services after gdlp acquired the leasehold several hurdles to the development of the la jolla property arose in the early 1990s the real_estate market in la jolla declined dramatically as a result development of the la jolla property was suspended nonetheless mr fargo sought financing to develop it in another attempt to obtain financing gdlp purchased the la jolla property from the la jolla country club in in fee simple for dollar_figure in norby inc norby an unrelated entity with which mr fargo and fic had previously worked filed a lawsuit against mr fargo and fic because mr fargo and fic had defaulted on a dollar_figure million loan for an unrelated development project the parties negotiated to partially resolve the norby litigation with a partnership_interest in gdlp and norby acquired a partnership_interest in gdlp in date the negotiations resulted in an amended partnership_agreement an amended marketing and brokerage agreement and a property management agreement through the la jolla property was developed for residential use the extent of physical improvements was limited to minor repairs these minor repair costs were capitalized and amortized over the course of the holding_period at the end of the balance of the leasehold improvements was reported to be dollar_figure although fargo and king did not make substantial alterations to the la jolla property gdlp capitalized substantial amounts for construction in progress from through gdlp capitalized dollar_figure of construction in progress in the years and gdlp incurred costs for construction of dollar_figure dollar_figure and dollar_figure respectively these costs primarily comprised architecture engineering appraisal permits and licensing fees before gdlp purchased the leasehold la jolla medical corp used the building as rental space for medical offices after the acquisition of the leasehold rental income was generated from tenants occupying the medical offices from until the time the property was sold the rental income was the only income generated from the la jolla property in addition to collecting rent mr fargo’s rental companies used the building for their business operations fic gdlp and other entities owned by fargo and king used the building as office space for accounting bookkeeping and other business purposes after the la jolla property was maintained as a business location and rental property in gdlp entered into an agreement with kre a real_estate management company owned by ms king the agreement provided that kre would manage operate maintain and lease the la jolla property gdlp paid kre dollar_figure a month for its services no substantial efforts were made to solicit potential buyers for the la jolla property before gdlp never listed the la jolla property for sale and never marketed it to real_estate developers the only effort to sell the la jolla property was made in when gdlp entered into a marketing and brokerage agreement with gpc a real_estate brokerage company owned by ms king nonetheless gpc never undertook substantial efforts to sell the property in centex homes an unrelated entity made an unsolicited offer to purchase the la jolla property for dollar_figure million the purchase_price was subsequently renegotiated for dollar_figure plus a share of the home sales profits centex homes purchased the property from gdlp in to develop residential townhouses largely on the basis of previous plans that mr fargo’s entities developed the sale contract between gdlp and centex homes obligated gdlp to continue its best efforts with the development process already in place after centex homes purchased the property gdlp incurred subsequent development costs that were reimbursed by centex homes in gdlp sued centex homes as a result of the litigation centex homes paid gdlp an additional dollar_figure in full satisfaction of any amounts that may have been due under the sale contract c gdlp’s basis for computing the gain on sale in gdlp calculated its basis in the la jolla property accounting for pre-2001 capitalized development costs of dollar_figure a payment of dollar_figure to gpc for interest on a loan a payment of dollar_figure to gpc for a development fee a payment of dollar_figure to gpc for interest on the development fee and an unreconciled difference of dollar_figure d fargo and king’s form_1040 on date gmc paid gpc an incentive development fee of dollar_figure on gdlp’s behalf based on the sale price of the property and paid kre an additional sales commission of dollar_figure on date gmc wire transferred dollar_figure to fic also on gdlp’s behalf gdlp had sufficient funds to pay the fees at the time of the payments gmc deducted the dollar_figure on its form_1120s u s income_tax return for an s_corporation for which flowed through to mr fargo and ms king’s joint form_1040 u s individual_income_tax_return for these were the only payments made by gmc on behalf of gdlp the only agreement that existed between gmc and gdlp was the partnership_agreement and it did not generally obligate gmc to pay gdlp’s expenses on date norby filed another lawsuit against fargo and king as well as gdlp gmc fic kre and gpc norby also obtained a temporary restraining order prohibiting the escrow company from distributing the sale proceeds from the la jolla property to gdlp until the dispute was resolved norby entered into a comprehensive settlement agreement with the fargo parties which contained numerous provisions regarding the payments and distributions between and among all of the affected parties and entities in relevant part the settlement agreement stipulated that gdlp could pay the incentive development fee of dollar_figure to gpc but only to the extent of the centex homes profit participation and without interest the settlement agreement also stipulated that gdlp could retain dollar_figure to pay gmc for management compensation fargo and king’s home was refinanced multiple times in fargo and king refinanced a loan of dollar_figure with a loan from the same lender of dollar_figure and the negative amortized interest was rolled into the new loan principal mr fargo and ms king applied their alleged remaining net_operating_loss carryforward balance of dollar_figure on their form_1040 for i burden_of_proof opinion generally the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 the burden_of_proof on factual issues that affect a taxpayer’s liability for tax may shift to the commissioner if certain criteria are met sec_7491 petitioners have not argued or otherwise demonstrated that sec_7491 applies and therefore bear the burden_of_proof with respect to the income_tax adjustments ii character of income these cases present the question of whether gain from the sale of real_property resulted in ordinary_income or capital_gain respondent contends that the sale of the la jolla property to centex homes produced ordinary_income this issue was for decision solely in the case at docket no however since gdlp is a passthrough_entity we would presume that the calculation would flow through to fargo and king in the rule computation gdlp argues the sale produced capital_gain because it held the land for investment sec_1221 defines a capital_asset as property held by the taxpayer but does not include property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 provides that a capital_asset does not include real_property used in the taxpayer’s trade_or_business the supreme court has held that it is appropriate to construe the definition of capital_asset narrowly while simultaneously construing the code’s definition of exclusions from capital_asset status broadly 364_us_130 whether a taxpayer held specified property primarily_for_sale_to_customers in the ordinary course of business is a question of fact 512_f2d_882 9th cir aff’g tcmemo_1972_133 the term primarily for purposes of sec_1221 means of first importance or principally see 383_us_569 this court has identified several factors for evaluating whether a taxpayer held certain properties primarily_for_sale_to_customers in the ordinary course of business including the purpose for which the property was initially acquired the purpose for which the property was subsequently held the extent to which improvements if any were made to the property by the taxpayer the frequency number and continuity of sales the extent and nature of the transactions involved the ordinary business_of_the_taxpayer the extent of advertising promotion or other active efforts used in soliciting buyers for the sale of the property the listing of property with brokers and the purpose for which the property was held at the time of sale 54_tc_1278 we must decide each case upon its particular facts and the presence of any one or more of these factors may or may not be determinative of a particular case 628_f2d_516 9th cir aff’g 68_tc_960 upon review of the relevant factors we conclude that gdlp has not sufficiently established the facts necessary to its case nor has it carried its burden of proving respondent’s determinations were in error the purpose for which the property was initially acquired gdlp and respondent agree that the initial investment in the la jolla property was for development purposes this is evidenced by fic’s original intent when it acquired the leasehold in to develop the la jolla property for resale to customers gdlp’s purchase of the la jolla property in fee simple to improve chances of obtaining development financing further evidences its intent however although a taxpayer’s initial motivation in acquiring property is relevant the ultimate question is the taxpayer’s purpose at the time of sale maddux constr co v commissioner t c pincite it is clear that gdlp initially acquired the la jolla property in the normal course of business but the crucial factor is the purpose for which the la jolla property was held at the time of sale the purpose for which the property was subsequently held gdlp contends that it held the la jolla property primarily to allow the la jolla real_estate market to recover from the recession thus it should be viewed as an investment it is well established that a taxpayer in the real_estate business may hold real_estate as an investment 39_tc_70 although we believe that gdlp held the la jolla property in part to allow the market to recover we think that was not gdlp’s primary purpose gdlp never abandoned its development plan as evidenced by its multiple attempts to obtain financing and by the expenses it incurred for architectural engineering and appraisal fees gdlp incurred substantial fees relating to development expenses with an accumulated balance of dollar_figure at the end of the development expenses were incurred each year between and indicating that the developmental efforts were ongoing this factor weighs in favor of respondent the extent of improvements to the property gdlp contends that during the years it held the la jolla property it never built any structures roads or dwellings of any kind although gdlp never took substantial actions to improve the la jolla property it did incur dollar_figure of accumulated leasehold improvements as of the end of some of these improvements including a new roof for the building were more properly characterized as general repairs and maintenance gdlp argues that the improvements were kept to a minimum evidenced by the fact the building’s heating system and elevator remained in disrepair on the basis of the leasehold improvements alone we believe that gdlp never substantially improved the la jolla property the frequency number and continuity of sales we have previously held that frequent and substantial sales of real_property more likely indicate sales in the ordinary course of business whereas infrequent sales for significant profits are more indicative of real_property held as an investment phelan v commissioner tcmemo_2004_206 respondent argues that gdlp was in the business of real_estate development for sale to consumers gdlp had never sold real_estate before the sale of the la jolla property but other entities that mr fargo owned developed and sold real_estate in the normal course of business however on these facts we believe gdlp’s activity alone should be our focus and we find this factor favors gdlp see id slip op pincite- the extent and nature of the transactions involved it is undisputed that the sale of the la jolla property was the only sale associated with this transaction the property was sold to centex homes an unrelated entity at a fair price with the plan for mr fargo to develop the property and gdlp to share in the resulting profit according to the terms of the purchase agreement gdlp and mr fargo were clearly interested in the development profit at the time of the sale therefore this factor favors respondent the extent of advertising promotion or other active efforts used in soliciting buyers for the sale of the property it is undisputed that centex homes made an unsolicited offer to purchase the la jolla property and it is also undisputed that gdlp was not actively advertising or promoting its sale around the time it was sold the only effort that gdlp made to sell it was contracting with gpc in in maddux constr co v commissioner t c pincite the taxpayer similarly discussed a property sale with a real_estate broker but did not make any other effort to sell the property we held that the taxpayer did not make extensive efforts to sell the property with that action alone here gdlp did not engage in marketing selling or advertising outside of contracting with gpc further gpc never contacted any buyers or performed substantial marketing or advertising services consequently gdlp has carried the burden of showing that it did not make extensive efforts to sell the la jolla property the listing of the property with brokers the la jolla property was listed with gpc serving as broker in additionally the record indicates that gpc was paid a fee based on the sale price this factor weighs in favor of gdlp the purpose for which the property was held at the time of sale at the time centex homes purchased the la jolla property gdlp had incurred substantial development costs and undertaken several strategic moves to acquire financing to fund development at the time of sale gdlp had been continuously increasing its developmental efforts with respect to the la jolla property during and gdlp incurred developmental costs of dollar_figure and dollar_figure respectively which represent a substantial portion of the total spent on development over the entire holding_period unlike the taxpayer in maddux which had stopped developing the property two years before the sale gdlp continually engaged in efforts to plan and develop the la jolla property up until the purchase date see id pincite consequently this factor would not support the conclusion that the la jolla property was held simply as an investment at the time of sale conclusion under the factors discussed above we hold that gdlp sold the la jolla property in the ordinary course of business under sec_1221 gdlp purchased and held it primarily to develop it and later sell it to customers this intent was never abandoned and remained the primary motive for holding the la jolla property as part of regular business activities in addition gdlp incurred significant development expenses thus gdlp has failed to show that gain from the sale of the la jolla property was not subject_to ordinary_income treatment under sec_1221 we recognize that the la jolla property was used as a rental property and gdlp and all related entities maintained their offices on the property however using the la jolla property as rental property was not gdlp’s primary purpose of holding it we held in 89_tc_467 that sec_1231 capital_gain treatment was applicable to a rental property subsequently sold to liquidate the investment that is not the case here gdlp was making its best use of the la jolla property as office and rental space while never abandoning its primary intention selling it iii calculation of basis in the property in general taxpayers must recognize gain when they sell property for more than its adjusted_basis sec_1001 sec_1_61-6 income_tax regs taxpayers may adjust the basis of the property for expenditures receipts losses or other items properly chargeable to the capital_account but they generally bear the burden of proving basis increases they claim see sec_1016 rule a sec_1_1016-2 income_tax regs the burden may shift to the commissioner if the taxpayer introduces credible_evidence supporting a basis increase see sec_7491 taxpayers are required to keep sufficient records to substantiate their gross_income deductions credits and other tax_attributes sec_6001 see also sec_1_6001-1 income_tax regs if taxpayers cannot produce records of actual expenditures affecting basis we may estimate the amounts of expenses if they provide credible_evidence that establishes a factual basis for the estimate see 39_f2d_540 2d cir a capitalized development costs before respondent disallowed dollar_figure in capitalized development costs incurred before gdlp states the development costs were for permits architects engineers and other development activities these costs were incurred over a number of years in connection with the purchase by fic of the leasehold interest of la jolla medical building corp respondent argues the capitalized development costs must be disregarded because too much about the claimed costs is unknown many fargo entities were engaged in several development projects simultaneously the development at issue along with the other projects was managed by a small team of accountants and bookkeepers respondent argues that it is likely that mistakes were made in recording expenses on account of the commonality of expenses among the projects and points to the inability of the accountant to explain some of the nomenclature at trial gdlp argues it provided sufficient evidence to substantiate the capitalized expenses and corroborated the evidence with credible testimony we agree with gdlp after considering the testimony of a bookkeeper and general ledgers kept by gdlp we find gdlp substantiated the capitalized development costs we hold that gdlp is entitled to include the capitalized development costs incurred before in the basis b interest_paid to gpc respondent disallowed dollar_figure in interest payments on a developer fee to gpc respondent argues that the interest payments were not substantiated and the development agreement between gdlp and gpc was silent as to the payment of the interest and the applicable_interest_rate further respondent notes that norby would have approved the interest payment for a number of reasons not related to the validity of the payment gdlp argues it provided sufficient evidence to substantiate the capital expense entry and that norby an unrelated partner approved the interest payment to gpc considering the evidence we find that gdlp did substantiate the capital expense gdlp provided general ledgers the development agreement and credible testimony we do not find it necessary to contemplate the reason norby approved the interest payment c depreciation allowed_or_allowable respondent reduced the basis of the la jolla property by dollar_figure for depreciation allowed_or_allowable depreciation is allowed for property used in a trade_or_business and property_held_for_the_production_of_income sec_167 a leasehold of land used in a trade_or_business may be property of a character which is subject_to the allowance for depreciation provided in sec_167 see 192_f2d_155 aff’g 15_tc_581 133_f2d_509 aff’g 45_bta_708 98_f2d_216 aff’g 34_bta_93 38_tc_9 sec_178 provides rules for determining the amount of depreciation or amortization deduction allowable to a lessee for both the cost of acquiring a lease and for improvements made on leased property sec_178 sec_1_178-1 income_tax regs respondent argues that gdlp’s basis in the la jolla property should be reduced by the depreciation allowable for the term of the lease this is a factual question fic acquired its leasehold interest in date the lease had a term ending date the lease was actually terminated when gdlp purchased a fee simple interest in the property on date the issue was not clearly framed by the fpaa or the pleading and we find it is a new matter under rule a such that respondent bears the burden_of_proof the record before us understandably is not clear on the circumstances from date until date the facts necessary to establish whether depreciation was allowed_or_allowable are not in the record therefore we will not presume these facts favorable to respondent and we do not uphold this adjustment to basis d adjustments petitioners did not address on brief respondent disallowed gdlp’s loan interest payment of dollar_figure to gpc and an unexplained difference of dollar_figure between respondent’s determination of basis and the basis gdlp claimed on its form_1065 u s return of partnership income for adjustments not addressed in any of petitioners’ briefs are deemed to be conceded see 91_tc_524 we therefore hold that gdlp’s basis must be reduced by these amounts iv validity of deductions characterized as ordinary and necessary business_expenses deductions are a matter of legislative grace and taxpayers must maintain sufficient records to substantiate the amounts of their income and entitlement to any deductions or credits claimed rule a indopco inc v commissioner u s pincite 292_us_435 a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 whether an expense is ordinary is determined by time place and circumstance welch v helvering u s pincite where a taxpayer reports a business_expense but cannot fully substantiate it the court generally may approximate the allowable_amount 39_f2d_540 pincite however we may do so only when the taxpayer provides evidence sufficient to establish a rational basis upon which an estimate can be made 85_tc_731 respondent disallowed gmc’s deductions totaling dollar_figure which flowed through to ms king on the basis that the fees were not ordinary and necessary business_expenses these deductions were made up of a dollar_figure real_estate commission fee to kre a dollar_figure development fee to gpc and a dollar_figure development fee to fic fargo and king argue that these expenses were ordinary and necessary as compensation_for services performed by the entities under contractual agreements fargo and king failed to prove that these expenses were ordinary and necessary business_expenses fargo and king cite no evidence that the related entities were entitled to the commission fee and development fees received the contracts gdlp had with gpc and fic were for marketing services yet the la jolla property was not being actively marketed further there is no evidence that kre was entitled to a commission fee over the dollar_figure fee kre received at the close of escrow even if we found the expenses to be ordinary and necessary fargo and king failed to substantiate them the amounts of the deductions were not supported by the contracts and fargo and king could not recall during trial how the payments were calculated we are unable to approximate the allowable deductions on account of the lack of sufficient evidence further gmc paid the fees as the general_partner of gdlp for contracts and fees that gdlp would have been liable for a partner cannot directly deduct the expenses of the partnership unless there is an agreement among the partners that such expenses shall be borne by the partner individually out of its own funds see 308_us_488 welch v helvering u s pincite 75_tc_288 the partnership_agreement held gmc as the general_partner liable for costs when income and assets of gdlp were insufficient gdlp had sufficient funds to pay the fees there was no agreement between gmc and gdlp for gmc to pay the fees aside from the partnership_agreement therefore gmc cannot deduct the trade_or_business_expenses of gdlp under the general_rule the exception to this general_rule applies upon the satisfaction of a two- prong test whether the taxpayer’s purpose or motive for paying the obligation of the other entity is to protect or promote the taxpayer’s own trade_or_business and whether the expenditure is an ordinary_and_necessary_expense of the taxpayer’s own trade_or_business 48_tc_679 dietrick v commissioner tcmemo_1988_180 aff’d 881_f2d_336 6th cir fargo and king do not satisfy both prongs of the test as stated above gmc’s expenditures were not an ordinary_and_necessary_expense of its own trade_or_business fargo and king made no argument regarding their purpose or motive for gmc’s payment of gdlp’s obligation even if the purpose or motive was to protect or promote gmc’s own trade_or_business fargo and king would still fail the two-prong test as the expense was not ordinary and necessary accordingly we agree with respondent that the expenses are not deductible v whether gmc’s claimed deductions are distributions to ms king a party may not raise a new issue on brief where consideration of the issue would surprise or prejudice the opposing party see 116_tc_450 89_tc_352 n fargo and king argue for the first time in the posttrial brief that if we find the deductions discussed supra part iv are not ordinary and necessary business_expenses then they are distributions to ms king the parties did not pursue facts or evidence that may bear on this issue accordingly we will not address this argument vi appropriate adjustment to net_operating_loss taxpayers attempting to deduct a net_operating_loss nol bear in particular the burden of establishing both the existence of the nol and the amount of any nol that may be carried over to the subject years rule a 349_us_232 115_tc_605 such deductions are a matter of legislative grace not a matter of right indopco inc v commissioner u s pincite olympic radio television inc u s pincite deputy v du pont u s pincite notwithstanding the general_rule if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 the shifting of the burden_of_proof however is conditioned upon the taxpayer’s first demonstrating that he met the requirements of sec_7491 including substantiating any item as required by the code maintaining all records required by the code and cooperating with the commissioner’s reasonable requests for witnesses information documents meetings and interviews respondent argues that fargo and king’s nol for should be reduced by dollar_figure respondent determined on the basis of review of fargo and king’ sec_2002 form_1040 that fargo and king were entitled to deduct only dollar_figure of the dollar_figure mortgage interest and none of the dollar_figure investment_interest claimed for for purposes of determining how much of the existing nol was absorbed in fargo and king failed to substantiate any of the mortgage interest or investment_interest payments reported on their return we agree with respondent that fargo and king’ sec_2001 nol should have absorbed dollar_figure of the remaining nol reducing the available nol for by the same amount vii deduction for home mortgage interest the general_rule is that t here shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a indopco inc v commissioner u s pincite the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a welch v helvering u s pincite for cash_method taxpayers a mortgage interest_deduction requires that mortgage interest be paid in cash or its equivalent 429_us_569 283_us_140 80_tc_1174 a promissory note is generally not considered to be the equivalent of cash but merely a promise to pay 309_us_409 42_tc_601 if the obligation to pay mortgage interest is satisfied through the issuance of notes to the same lender to whom the mortgage interest is owed there has been no payment of mortgage interest rather payment has merely been postponed 107_tc_35 aff’d 141_f3d_403 2d cir stone v commissioner tcmemo_1996_ fargo and king argue that they calculated the mortgage interest using a fraction with the qualified_mortgage debt as the numerator and the outstanding principal on the underlying loans as the denominator fargo and king used an amount for the qualified_mortgage debt that was greater than the stipulated amount additionally fargo and king disregarded the implications of refinancing a loan with the same lender respondent argues that fargo and king claimed a larger home mortgage interest_deduction on their form_1040 than they are entitled to in fargo and king refinanced one loan for dollar_figure with a loan for dollar_figure from the same lender the increase in the loan amount was partially attributable to negative amortized interest from the first loan the negative amortized interest_paid through refinancing must be disregarded in computing the allowable deduction the parties stipulated that fargo and king are limited to total qualified_mortgage debt of dollar_figure therefore the total amount of interest_paid on the larger loan must be adjusted accordingly we agree with respondent’s determination in the notice_of_deficiency that fargo and king’s mortgage interest should be adjusted from dollar_figure to dollar_figure viii deduction for investment_interest investment_interest generally means any interest which is paid_or_accrued on indebtedness properly allocable to property_held_for_investment sec_163 investment_interest excludes qualified_residence_interest sec_163 for noncorporate taxpayers investment_interest is deductible only to the extent of the taxpayer’s net_investment_income for the taxable_year sec_163 respondent disallowed all of fargo and king’s dollar_figure investment_interest deduction fargo and king claim the investment_interest was paid on the debt secured_by their principal_residence fargo and king argue that a portion of the loan proceeds was lent to related entities and interest_income was earned on those loans fargo and king have failed to establish that they had investment_income against which to offset interest_expenses through any contracts agreements promissory notes or other evidence of bona_fide investment activities accordingly we agree with respondent that the investment_interest deduction should be disallowed ix accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 the commissioner bears the burden of production on the applicability of an accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 once the commissioner meets this burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see higbee v commissioner t c pincite the commissioner satisfies his burden of production by showing that the understatement meets the definition of substantial see janis v commissioner tcmemo_2004_117 aff’d 461_f3d_1080 9th cir and aff’d 469_f3d_256 2d cir an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 the understatement of income_tax in docket no is dollar_figure which exceeds of the tax required to be shown on the return which is greater than dollar_figure and is thus substantial respondent has therefore met his burden of production the amount of an understatement shall be reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or any item if the taxpayer adequately disclosed relevant facts affecting the item’s tax treatment in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of the item by the taxpayer sec_6662 fargo and king argue that the accuracy-related_penalty does not apply because they meet the reasonable_cause defense of sec_6664 pursuant to that section an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith whether a taxpayer has acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id although fargo and king claim to have followed the advice given to them by their tax adviser they have made no attempt to establish that their reliance was reasonable see 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs we have previously held that for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir fargo and king have failed to prove that they satisfied any of these three requirements fargo and king have failed to prove they meet the reasonable_cause defense of sec_6664 as a result we hold them liable for the accuracy- related penalty to reflect the foregoing decisions will be entered under rule
